Citation Nr: 0618714	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-30 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) prior to June 8, 
2005.  

2.  Entitlement to a rating in excess of 50 percent for PTSD 
since June 8, 2005.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The veteran and his son




ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to October 1945.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In that decision, the RO granted service 
connection and assigned a 30 percent rating for PTSD, 
effective October 27, 2003.  In a November 2005 rating 
decision, the RO increased the veteran's disability rating 
from 30 percent to 50 percent, effective June 8, 2005.  

As the appeal with respect to the veteran's claims emanates 
from the veteran's disagreement with the initial 30 percent 
rating assigned following the grant of service connection for 
PTSD, the Board has characterized those claims as for initial 
ratings, in accordance with Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  

In May 2006, the veteran testified before the undersigned 
Veterans Law Judge during a videoconference hearing; a 
transcript of that hearing is of record.  That same month, 
the undersigned Veterans Law Judge granted the veteran's 
motion, filed through his attorney, to advance the appeal on 
the Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2005).

The Board notes that the Veterans of Foreign Wars of the 
United States (VFW) had been the veteran's appointed 
representative through out the pendency of the claims 
process.  However, in April 2006, just prior to the May 2006 
hearing, the veteran granted a power-of-attorney in favor of 
a private attorney.  It appears the attorney has not had a 
chance to review the veteran's claims file, and her arguments 
on the veteran's behalf are reportedly based solely on the 
rating decisions provided to her by the veteran.  However, in 
a May 2006 written brief submitted to the Board, the 
veteran's attorney waived review of the veteran's claims file 
in order to expedite a decision on the veteran's claims.  

Also in May 2006, the veteran's attorney submitted additional 
evidence directly to the Board.  This evidence consisted of a 
medical report from a private psychologist.  The attorney 
waived consideration of the evidence in the first instance by 
the RO.  38 C.F.R. § 20.1304(c) (2005).  The Board accepts 
this evidence into the record on appeal.  

As a final preliminary matter, during the May 2006 hearing, 
the veteran's attorney raised a claim for a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU).  As this claim has not been 
adjudicated by the RO, it is not before the Board; hence, it 
is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Prior to June 8, 2005, the veteran's PTSD was manifested 
by depressed mood, anxiety, chronic sleep impairment, and 
mild memory loss which approximated some occupational and 
social impairment with occasional decrease in work 
efficiency.  

2.  For the period from June 8, 2005, to October 5, 2005, the 
veteran's PTSD was manifested by disturbances of motivation 
and mood that approximated occupational and social impairment 
with reduced reliability and productivity.  

3.  From October 5, 2005, the veteran's PTSD has been 
manifested by near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; difficulty in adapting to stressful 
circumstances; and an inability to establish and maintain 
effective relationships.  




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for PTSD, for the period prior to June 8, 2005, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2005).  

2.  The criteria for a rating in excess of 50 percent for 
PTSD, for the period from June 8, 2005, to October 5, 2005, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2005).  

3.  The criteria for a rating to 70 percent for PTSD from 
October 5, 2005, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claims on appeal 
has been accomplished.  

In this respect, through a January 2006 notice letter, a July 
2004 statement of the case (SOC), and a supplemental SOC 
(SSOC) in November 2005, the RO notified the veteran of the 
legal criteria governing his claims, the evidence that had 
been considered in connection with his claims, and the basis 
for the denial of his claims.  After each, he was afforded 
the opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to substantiate his claims, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the January 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The veteran was also requested 
to submit evidence in his possession in support of his 
claims.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  Likewise, in March 
2006, the RO provided notice to the veteran with regard to 
the assignment of effective dates and disability rating 
elements.  See Dingess and Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claims, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini, 
18 Vet. App. at 122.  Consequently, the Board does not find 
that any late notice in this case under the VCAA requires 
remand to the RO.  Nothing about the evidence or any response 
to the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal.  Here, identified medical records from the VA Medical 
Center (VAMC) in Oklahoma City, Oklahoma, have been 
associated with the claims file.  In addition, the veteran 
has undergone VA examinations; the reports of which are of 
record.  Otherwise, neither the veteran nor his attorney has 
alleged that there are any outstanding medical records 
probative of the veteran's claims that need to be obtained.  
With regard to the above noted medical examinations, the 
Board is cognizant of the argument from the veteran's 
attorney that a QTC (fee-based) medical examination of the 
veteran in December 2003 was inadequate.  The attorney has 
argued that the examiner did not have an opportunity to 
review the above-noted treatment records from the Oklahoma 
City VAMC, that the examiner's interview of the veteran 
lasted no more than 15 minutes, and that the examiner did not 
quantify the extent of the veteran's social and occupational 
impairment due to his PTSD.  As a result, the attorney has 
argued, the Board should remand the veteran's claim to the RO 
for clarification by the examiner of her reported findings.  

The Board notes that precedents of the Court do not clearly 
indicate whether VA examiners must review claimants' prior 
medical records in all cases in which VA conducts an 
examination for compensation and pension purposes.  Rather, 
necessity for pre-examination records review is to be 
determined according to the facts of each individual case.  
See VAOPGCPREC 20-95 (July 14, 1995).  Here, none of the 
Oklahoma City VAMC medical records are associated with 
treatment or evaluation of the veteran's PTSD.  As such, the 
medical records are not relevant to the veteran's claim.  
Likewise, a review of the report of the December 2003 QTC 
medical examination reflects the veteran's reported 
complaints regarding his PTSD, his personal history, stressor 
information, and the examiner's clinical findings based on a 
mental status evaluation.  The examiner's clinical findings 
correspond to her assigned Global Assessment of Functioning 
(GAF) score.  Therefore, after a review of the December 2003 
medical examination, the Board can find no reason that a 
remand of the veteran's claims, for further clarification of 
the examiner's findings, is warranted.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. at 58.  However, where, as 
here, the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. App. at 126.  

Under the General Rating Formula For Mental Disorders, to 
include 38 C.F.R. § 4.130, Diagnostic Code 9411 for PTSD, a 
30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).  Id. 

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a) (2005).  
Furthermore, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b).  

Here, the medical evidence prior to June 8, 2005, consists of 
the above-noted report of December 2003 QTC medical 
examination.  Following a review of the examination report 
and the noted findings, the Board does not find that a rating 
in excess of 30 percent for the veteran's PTSD is warranted.  

In this regard, the report of examination reflects the 
veteran's complaints of being unable to sleep, becoming angry 
easily, and not being able to deal with people.  The examiner 
noted that the veteran's symptoms occurred constantly, and 
that the veteran's ability to perform daily functions during 
remission or partial remission was pretty good.  The symptoms 
reportedly occurred as often as once a month with each 
occurrence lasting a few hours.  The veteran was noted as not 
receiving any treatment for his PTSD, nor had he been 
admitted to a hospital for psychiatric reasons.  

On mental status examination, the veteran's appearance and 
hygiene were appropriate as was his behavior, and his 
orientation was within normal limits.  In addition, affect 
and mood, communication, and speech all were within normal 
limits.  There were no panic attacks or delusions observed 
during the examination, nor hallucinations or obsessional 
rituals.  Additionally, the veteran's thought processes were 
appropriate, judgment was not impaired, and abstract thinking 
was normal.  There were no reports of suicidal or homicidal 
ideation.  The veteran's memory was noted as being mildly 
impaired.  The examiner concluded that the veteran did not 
have difficulty performing activities of daily living.  She 
further noted that the veteran's PTSD caused distress or 
impairment in social, occupational, or other areas of 
functioning.  However, the veteran was noted as being able to 
establish and maintain effective work and social 
relationships.  The examiner assigned a GAF score of 65.  

In this case, the December 2003 report of QTC medical 
examination does not reflect findings that more nearly 
approximate a 50 percent rating for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  While 
the veteran's attorney has contended that the December 2003 
QTC medical examination was inadequate with regard to the 
explanation of the reported findings, the Board finds 
otherwise, especially in light of the fact that there is no 
medical evidence of record prior to June 8, 2005, that 
contradicts the examiner's findings in December 2003.  In 
addition, many of the veteran's reported symptoms, for 
instance, depressed mood, anxiety, chronic sleep impairment, 
and mild memory loss, are compensated for in the 30 percent 
rating under Diagnostic Code 9411.  

As such, the Board finds that a rating in excess of 30 
percent for PTSD prior to June 8, 2005, is not warranted.  
Likewise, the Board has considered but does not find that the 
veteran's PTSD prior to June 8, 2005, approximates a 70 
percent or 100 percent disability rating under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

With regard to the veteran's claim since June 8, 2005, and a 
rating in excess of 50 percent, the medical evidence during 
this period includes VA outpatient treatment records and an 
October 2005 (October 5, 2005) report of VA examination.  The 
Board notes that the VA outpatient treatment records do not 
reflect the veteran's treatment or evaluation for PTSD.  

The report of October 2005 VA examination reflects the 
veteran's complaints of very poor sleep, with nightmares one 
to two times a week.  The veteran indicated that he 
frequently jumped up screaming from the nightmares.  In 
addition, the veteran reported intrusive thoughts that were 
powerful in nature and quite disruptive, which occurred about 
once a week.  The examiner noted that the veteran had chronic 
nervousness and depression, that he stayed alone most of the 
time, had very low energy, was irritable, and preferred not 
talking about the war.  Mental status examination revealed 
the veteran to be appropriately dressed but somewhat 
disheveled.  He was noted to be oriented to time and place 
and his own person.  His mood was within normal limits on 
examination.  However, when the veteran talked about some of 
his war experiences, he became sad and looked down and away.  
Otherwise, the veteran did not exhibit any thought disorder, 
but did exhibit poor short-term memory.  The examiner's 
diagnosis was PTSD, and the veteran was noted as having 
considerable limitations in his ability to work and 
socialize.  The examiner assigned a GAF score of 54.  

During the May 2006 hearing, the veteran testified that he 
stopped working because he was ready for retirement.  His 
attorney reported that the veteran had experienced "mini 
strokes" which affected his memory.  Furthermore, the 
veteran testified that he handled his nervousness and stress 
by isolating himself from others, although he occasionally 
went out and had coffee with friends.  Otherwise, the veteran 
stated that he was depressed and sad at times, and that he 
suffered from panic attacks once or twice a month.  During 
the hearing, the veteran became tearful.  The veteran's son 
testified that the veteran's social life was almost 
nonexistent and that the veteran stayed at home.  

As noted above, there is lack of any evidence of treatment or 
evaluation of the veteran's PTSD from June 8, 2005, to 
October 5, 2005.  As such, a rating in excess of the 
currently assigned 50 percent during this period is simply 
not warranted.  

The evidence since October 5, 2005, demonstrates that the 
veteran suffers from chronic nervousness and depression, and 
that he has very limited social contacts.  He has also 
continued to suffer from nightmares associated with his 
combat experiences.  Here, the Board notes that it is charged 
with the duty to assess the credibility and weight given to 
evidence.  Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  Hence, in light of the VA examiner's finding that 
the veteran was considerably impaired due to his PTSD, and 
the credible testimony provided by the veteran and his son 
(evidence not available to the RO at the time of its November 
2005 rating decision), regarding the veteran's isolation, 
panic attacks, and depression, the Board finds the veteran's 
PTSD, since October 5, 2005, the date of the VA examination, 
more nearly approximates a 70 percent rating for near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
difficulty in adapting to stressful circumstances; and an 
inability to establish and maintain effective relationships.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (symptoms 
recited to in the rating schedule for mental disorders are to 
serve as examples of the type and degree of the symptoms and 
not an exhaustive list.)  

The Board does not otherwise find that a higher evaluation, 
to 100 percent, since October 5, 2005, is warranted.  In this 
case, the medical evidence does not reflect that the veteran 
suffers from any psychotic symptomatology; nor does he 
exhibit total occupational and social impairment.  As the 
evidence reflects, the veteran stopped working because he 
wished to retire.  None of the evidence otherwise reflects 
the veteran is unable to work due to his PTSD.  Likewise, 
with regard to social impairment, while the veteran is 
impaired, he does occasionally meet with friends for coffee.  
Furthermore, his inability to establish and maintain 
effective relationships is compensated for in the 70 percent 
rating.  

In finding that the veteran warrants no more than a 30 
percent rating prior to June 8, 2005; a rating to 50 percent 
from June 8, 2005, to October 5, 2005; and a 70 percent 
rating from October 5, 2005, for his service-connected PTSD, 
the Board has also considered the assigned GAF scores in the 
December 2003 and October 2005 examination reports.  
According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  It does 
not otherwise include impairment in functioning due to 
physical (or environmental) limitations.  There is no 
question that the GAF score and the interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

As noted above, the veteran was assigned GAF scores of 65 
(December 2003) and 54 (October 2005).  According to the DSM-
IV, a GAF score of 65 is reflective of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  A GAF score of 54 is reflective of moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  In this regard, the 
veteran's attorney has submitted a May 2006 statement from a 
private psychologist in support of the veteran's claims.  The 
psychologist noted that he had not seen or examined the 
veteran, but based on the information provided to him from 
the veteran's attorney, the psychologist noted that 
consideration should be given to assigning a lower GAF score, 
reflective of serious impairment.  

In this case, notwithstanding the May 2006 private 
psychologist's statement, the Board notes that the GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, they must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  
In this case, the Board has found that the veteran's 
symptomatology during the noted periods, as discussed above, 
is appropriately compensated by the 30 percent, 50 percent, 
and 70 percent ratings awarded.  

Therefore, the Board finds that prior to June 8, 2005, the 
veteran's service-connected PTSD warrants no more than a 30 
percent rating; from June 8, 2005, to October 5, 2005, 
warrants no more than a 50 percent rating; and from October 
5, 2005, warrants a 70 percent rating.  38 C.F.R. §§ 4.3, 
4.7, 4.130, Diagnostic Code 9411.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims for ratings 
higher than awarded by this decision, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  



ORDER

A rating in excess of 30 percent for PTSD, for the period 
prior to June 8, 2005, is denied.  

A rating in excess of 50 percent for PTSD, for the period 
June 8, 2005, to October 5, 2005, is denied.  

A rating of 70 percent for PTSD from October 5, 2005, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


